Title: To Benjamin Franklin from Armand-Benoît-Joseph Guffroy, 25 November 1783
From: Guffroy, Armand-Benoît-Joseph
To: Franklin, Benjamin


          
            Monsieur
            d’arras le 25 9bre 1783.
          
          Demander justice à un homme juste c’est lui faire plaisir; je ne crains donc pas de vous importuner en vous adressant les reclamations fondées d’un marin qui a eté emploié en qualité De Capitaine dans la division du Commodore paul-jones.
          Le sr jean charles igonnem Chevalier De Richebourg, aiant ete emploié Dans L’escadre du Commodore paul-jones en 1779 sur le vaissaeau la vengeance Capitaine Ricot, Languit encore Depuis Ce tems après la recompense de ses services.
          Le Chevalier De Richebourg ne resta cependant pas dans L’inaction; a peine eut on Desarmé qu’il sollicita son payement; il ecrivit à Mr Ray De Chaumont, il le vit même a passy en mars 1780: Sur les observations que fit le Ch. De Richebourg, qu’il esperoit avoir au moins huit parts des prises faites par la Division De jones, Mr Ray De chaumont lui repondit qu’il devoit être mieux partagé que Cela, et il eut la Complaisance de Communiquer alors une liquidation qu’il avoit faite lui même d’après laquelle 37500 l.t. Devoient etre partagées entre 17 officiers du Rang Du sr chr De Richebourg.
          Mais alors il y avoit procès au Conseil sur les pretentions du proprietaire du vaisseau Corsaire Lagranville, il fallut attendre; et Mr De Chaumont a Cette epoque indemnisa même le sr chr De Richebourg Des Depenses De voiage et sejour, qu’il avoit eté obligè De faire a paris et a passy pour reclamer ses droits.
          En 1781 le sr chr De Richebourg fut renvoié par une lettre De Mr De chaumont, a Mr Montigny de-Monplaisir a L’orient

(Lettre du 17 janv: 1781, jointe.); il s’y adressa: celui cy repondit qu’il ne sçavoit s’il seroit chargé de cette repartition.
          Le Chr De Richebourg eut De nouveau recours à M Ray De chaumont qui assura qu’on ne pouvoit proceder a une répartition à Cause des prétentions du Corsaire Lagranville et que le Ministre n’avoit pas encore fait remettre le prix du Serapis (Lettre du 12 juillet 1781).
          En 1782 Mr Ray De Chaumont eut L’attention De Donner avis au sr. chr. De Richebourg que pour obtenir ce qui lui etoit dû il falloit qu’il s’adressa au ministre a qui il avoit rendu ses Comptes (Lettre de fev: 1782 remise depuis a Mr De chardon), et par une seconde lettre il disoit que si le ministre lui donnoit des ordres pour faire la repartition il s’empresseroit de les executer et d’en donner avis au chr De Richebourg, mais que Depuis ses Comptes il ne sçavoit ou en etoit cette affaire. (autre lettre remise a M. De chardon).
          En juillet 1782 Mr De chardon aiant eté envoié a Dunkerque pour obliger les armateurs à liquider les Comptes des marins qui avoient eté en Course, Le sr chr De Richebourg Crut pouvoir s’adresser à lui, il lui presenta un memoire avec les Deux lettres De Mr Ray De chaumont dont je viens de parler; mais ce fut encore infructueusement: Mr De chardon ne fit rendre justice ni pour ce qui concerne les droits que le sr chevalier avoit a repeter à dunkerque, ni pour L’objet qui L’oblige d’avoir recours a vous.
          Toutes ces demarches infructueuses avoient Decouragé le sr chr De Richebourg lorsque le hazard me le fit Connoitre à dunkerque au moment ou il avoit fait une requette adressée a Mr De Castries ministre De nôtre marine. J’avois quelqu’un auprès de ce Ministre a qui je L’adressai avec le mémoire explicatif.
          Ce Ministre vit le memoire et la requette, il me fit dire qu’il ne vouloit pas se mèler de ces affaires qui concernoient

L’administration des etats unis de L’amerique, qu’il falloit s’adresser a Mr Ray de chaumont, ou a vous, Monsieur.
          D’après Cette reponse, Comme Mr Ray de chaumont Connoissoit Deja les reclamations du chr De richebourg je lui ecrivis le 25 juillet Dernier, et je n’ai pas eu de reponse.
          Non seulement je me flatte que vous daignerez, Monsieur, m’honnorer De la vôtre, mais encore que vous ferez enfin rendre justice a un brave homme qui reclame ce qui lui est Si legitîmement Dû.
          J’ai la Confiance de vous adresser les requette et Memoire, qui ont eté presentés au Ministre De france, avec Copie authentique des lettres que le sr chevalier produit à L’appuy De ses Demandes.
          Je suis avec le plus profond Respect Monsieur Vôtre très humble et très obeissant serviteur
          
            GuffroyAvocat au conseil d’artois ancien echevindes Ville et Cité d’arras rue des agaches
          
         
          Notation: Guffroy 25. 9bre. 1783
        